FILED
                           NOT FOR PUBLICATION                              NOV 23 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30344

              Plaintiff-Appellee,                D.C. No. 3:09-cr-00018-RRB

 v.
                                                 MEMORANDUM*
MICHAEL McLOONE,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Alaska
                    Ralph R. Beistline, District Judge, Presiding

                          Submitted November 16, 2016**

Before:      LEAVY, BERZON and MURGUIA, Circuit Judges.

      Michael McLoone appeals from the district court’s judgment and challenges

the 24-month sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      McLoone contends that his sentence is substantively unreasonable in light of

his mental health issues and the district court’s belief that no period of

incarceration would deter him. The court did not abuse its discretion in imposing

McLoone’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The

sentence is substantively reasonable in light of the section 18 U.S.C. § 3583(e)

sentencing factors and the totality of the circumstances, including McLoone’s

criminal history and the need to protect the public. See Gall, 552 U.S. at 51

(2007). Moreover, the record reflects that the district court sufficiently explained

its reasons for imposing the within-Guidelines sentence. See United States v.

Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                           2                                 15-30344